PATENT LICENSE AGREEMENT




This PATENT LICENSE AGREEMENT (hereafter “Agreement”), made August 1, 2014,
between Arthur Grant Mikaelian of Los Angeles, California, hereinafter called
the “Licensor”, and Petlife Pharmaceuticals Inc., a Nevada corporation,
hereinafter called the “Licensee”.




WHEREAS, the United States patent No. 8,097,284 B2 for polarized scorpion venom
solution and a method for making polarized scorpion venom solution, was issued
to the Licensor on January 17, 2012, and




WHEREAS, the Licensor has licensed all exclusive rights to the Polarized
Scorpion venom patent to Medolife Corp. with the exception of the rights for all
veterinary uses.




WHEREAS, the Licensee desires to manufacture, use, and sell Polarized Scorpion
Venom containing such patented improvements, for veterinary use.




IT IS THEREFORE AGREED:




ARTICLE I.

Definitions. For the purpose of this Agreement:




1.01.

The term “Affiliate” means any business entity more than 50% owned by Licensee,
any business entity which owns more than 50% of Licensee, or any business entity
that is more than 50% owned by a business entity that owns more than 50% of
Licensee.




1.02.

The term “Petlife IP” includes all patents and other intellectual property
rights, in whatever form, relating to solely to Veterinary Use, including, but
is not limited to:




(a)

United States Patent No. 8,097,284 B2 covering “polarized dilute blue scorpion
venom solution and a method for administering dilute scorpion venom solution
wherein the polarized dilute scorpion venom solution provides treatment to
various diseases and conditions such as relieving pain, improving immune-system
responses, treating cancer, preventing cancer, improving quality of sleep,
reducing inflammation, and minimizing negative biological response to
chemotherapy and radiation treatment” (the “Patent”);

(b)

Any and all patents and patent applications derivative therefrom;

(c)

Any and all international counterparts thereof;

(d)

Any divisionals, continuations, continuations in-part, refilings, and extensions
of any of the foregoing Patent;

(e)

All substitutions, reissues, renewals, reexaminations, patents of addition,
inventors' certificates thereof, patent term extensions, and supplementary
protection certificates relating to the foregoing Patent.




For the purpose of this Agreement, the term “Petlife IP” does not include any
Non-Veterinary Use of the Patent, or any divisionals, continuations in-part,
refilings, extensions, substitutions, reissues, renewals, reexaminations,
patents of addition or any other derivative patents, inventors’ certificates,
and supplementary protection certificates relating thereto.  It is hereby
acknowledged that the intellectual property, similar or identical to the one
licensed hereunder, relating to Non-Veterinary Use has been licensed to Medolife
Corporation.




1.03.

The term “Non-Veterinary Use” means any use or application of intellectual
property similar or identical to Petlife IP for purposes other than Veterinary
Use, as defined in Section 1.04 of this Agreement, below.





1










1.04.

The term “Sublicensee” means any entity to whom an express sublicense has been
granted under this Agreement. For clarity, a third party wholesaler or
distributor who has no significant responsibility for marketing and promotion of
the Solution within its distribution territory or field (i.e., the third party
simply functions as a reseller), and who does not pay any consideration to
Licensee or an Affiliate for such wholesale or distributor rights, shall not be
deemed a Sublicensee; and the resale by such a wholesaler or distributor shall
not be treated as royalty bearing Net Sales by a Sublicensee provided that a
royalty is being paid by Licensee for the initial transfer to the wholesaler or
distributor pursuant to Section 3.2. This definition does not limit Licensee’s
rights to grant or authorize sublicenses under the Agreement.




1.05.

The term “Veterinary Use” means the use or application of Petlife IP, or other
intellectual property described in Article III, for the purpose of researching,
developing, producing, manufacturing, marketing, and/or distributing products
consisting of, in whole or in part, of the scorpion polarized venom solution
covered by the Patent for the purpose of treating any and all illnesses
(including, without limitation oncological diseases and arthritis), of animals
other than humans.




ARTICLE II.

Exclusive License. The Licensor hereby grants to the Licensee the exclusive,
royalty-free, fully paid-up, non-cancellable right and license throughout the
entire world, to manufacture, use, and sell the resulting products derived from
the Petlife IP for Veterinary Use.




ARTICLE III.

Additional Patent Applications Relating to Veterinary Use Expressly Included. It
is anticipated that the Licensor may develop, prepare and file one or more new
patent applications relating to Veterinary Use, whether in the United States or
other countries, whether similar to or relating to Petlife IP or completely
independent.  Provided that the development and filing of such application is
made at the Licensee’s cost, all such applications shall be assigned to
Licensee.




ARTICLE IV.

 Encumbrances.  The license granted herein is made free from all liens and
encumbrances or rights of any third parties.




ARTICLE V.

Duties of Licensee.  Notwithstanding anything to the contrary, to the extent
necessary to protect its interests, the Licensee shall:




5.01.

Prosecute any patent applications and patents that are the subject of the
license granted by this Agreement;




5.02.

Reimburse Licensor for the cost of any and all extensions, modifications,
continuations of Petlife IP;




5.03.

Defend any claims of infringement relating to Petlife IP; and




5.04.

Otherwise take any and all action necessary to protect its interest in the same
to the fullest extent of the law. PETLIFE assumes such prosecution or the
defense of any patents licensed to it. It shall be PETLIFE’s responsibility to
prosecute and defend any and all rights to patent applications or patent
continuations issued for veterinary use.  




ARTICLE VI.

Term and Termination. The term of this Agreement shall be to the end of the term
for which such patent was granted.








2









ARTICLE VII.

Effect of Termination.  Upon Termination of this agreement:




7.01.

Nothing in the Agreement shall be construed to release either party from any
obligation that matured prior to the effective date of termination; and




7.02.

Without limitation on any other provision of this Agreement, the provisions of
Articles VII (Effect of Termination), VIII (Confidentiality), IX (Infringement
and Litigation), X (Representations, Disclaimers, Indemnification), XI
(Limitation on Liability), XII (Use of Name), XV (Notices), and VII (General
Provisions) will survive any termination or expiration of the Agreement.




ARTICLE VIII.

Confidentiality.




8.01.

“Confidential Information” means all information that is of a confidential and
proprietary nature to Licensor or Licensee and provided by one party to the
other party under the Agreement.




8.02.

Licensor and Licensee each agree that all Confidential Information disclosed in
tangible form, and marked “confidential” and forwarded to one by the other, or
if disclosed orally, is designated as confidential at the time of disclosure:
(i) is to be held in strict confidence by the receiving party, (ii) is to be
used by and under authority of the receiving party only as authorized in the
Agreement, and (iii) shall not be disclosed by the receiving party, its agents
or employees without the prior written consent of the disclosing party or as
authorized in the Agreement. Licensee has the right to use and disclose
Confidential Information of Licensor reasonably in connection with the exercise
of its rights under the Agreement, including without limitation disclosing to
Affiliates, Sublicensees, potential investors, acquirers, and others on a need
to know basis, if such Confidential Information is provided under conditions
which reasonably protect the confidentiality thereof. Each party’s obligation of
confidence hereunder includes, without limitation, using at least the same
degree of care with the disclosing party’s Confidential Information as it uses
to protect its own Confidential Information, but always at least a reasonable
degree of care.







8.03.

 If the receiving party is required to disclose Confidential Information of
another party hereto, or any terms of the Agreement, pursuant to the order or
requirement of a court, administrative agency, or other governmental body or
applicable law, the receiving party may disclose such Confidential Information
or terms to the extent required, provided that the receiving party shall use
reasonable efforts to provide the disclosing party with reasonable advance
notice thereof to enable the disclosing party to seek a protective order and
otherwise seek to prevent such disclosure. To the extent that Confidential
Information so disclosed does not become part of the public domain by virtue of
such disclosure, it shall remain Confidential Information protected pursuant to
Article VIII.




8.04.

Each party agrees not to copy or record any of the Confidential Information of
the other party, except as reasonably necessary to exercise its rights or
perform its obligations under the Agreement, and for archival and legal
purposes.




8.05.

Subject to the exclusions listed in Section 8.07, the parties’ confidentiality
obligations under the Agreement will survive termination of the Agreement and
will continue for a period of five (5) years thereafter.








3









8.06.

Information shall not be considered Confidential Information of a disclosing
party under the Agreement to the extent that the receiving party can establish
by competent written proof that such information:




(a)

Was in the public domain at the time of disclosure; or

(b)

Later became part of the public domain through no act or omission of the
recipient party, its employees, agents, successors or assigns in breach of the
Agreement; or

(c)

Was lawfully disclosed to the recipient party by a third party having the right
to disclose it not under an obligation of confidentiality; or

(d)

Was already known by the recipient party at the time of disclosure; or

(e)

Was independently developed by the recipient party without use of the disclosing
party’s Confidential Information.




8.07.

The placement of a copyright notice on any Confidential Information will not be
construed to mean that such information has been published and will not release
the other party from its obligation of confidentiality hereunder.




ARTICLE IX.

Infringement and Litigation.




9.01.

If either Licensor or Licensee becomes aware of any infringement or potential
infringement of the patent licensed hereunder, each party shall promptly notify
the other of such in writing.




9.02.

Licensee shall enforce any and all patent rights arising from the patent
licensed hereunder against any infringement by a third party. Licensee shall be
responsible for payment of all fees and expenses associated with such
enforcement incurred by Licensee and incurred by Licensor in providing
cooperation or joining as a party as provided in Section 9.04.




9.03.

If Licensee does not file suit within six (6) months after a written request by
Licensor to initiate an infringement action, then Licensor shall have the right,
at its sole discretion, to bring suit to enforce any patent rights licensed
hereunder against the infringing activities, with Licensor retaining all
recoveries from such enforcement. If Licensor pursues such infringement action,
Licensor may, as part of the resolution of such efforts, grant non-exclusive
license rights to the alleged infringer notwithstanding Licensee’s exclusive
license rights.




9.04.

In any infringement suit or dispute, the parties agree to cooperate fully with
each other. At the request of the party bringing suit, the other party will
permit reasonable access after reasonable advance notice to all relevant
personnel, records, papers, information, samples, specimens, etc., during
regular business hours. If it is necessary to name Licensor as a party in such
action, then Licensee must first obtain Licensor’s prior written permission,
which permission shall not be unreasonably withheld, provided that Licensor
shall have reasonable prior input on choice of counsel on any matter where such
counsel represents Licensor.




ARTICLE X.

Representations, Disclaimers, Indemnity.




10.01.

 The Licensor shall indemnify the Licensee against all damages, costs, and
expenses as a result of infringement actions brought against it on account of
the manufacture and sale of Solution, provided that such suit is based on the
licensed invention. This indemnity shall survive the termination of this
Agreement.








4









10.02.

Licensor represents and warrants to Licensee that to the knowledge of Licensor,
(i) Licensor is the owner or agent of the entire right, title, and interest in
and to patent licensed hereunder, (ii) Licensor has the right to grant licenses
hereunder, and (iii) Licensor has not knowingly granted and will not knowingly
grant licenses or other rights under the patent that are in conflict with the
terms and conditions in this Agreement.




10.03.

EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 10.02, LICENSEE UNDERSTANDS AND
AGREES THAT LICENSOR MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS
OR IMPLIED, INCLUDING, WITHOUT LIMITATION, AS TO THE LICENSED PRODUCTS, OR AS TO
THE OPERABILITY OR FITNESS FOR ANY USE OR PARTICULAR PURPOSE, MERCHANTABILITY,
SAFETY, EFFICACY, APPROVABILITY BY REGULATORY AUTHORITIES, TIME AND COST OF
DEVELOPMENT, PATENTABILITY, AND/OR BREADTH OF PATENT RIGHTS. LICENSOR MAKES NO
REPRESENTATION AS TO WHETHER PATENT LICENSED HEREUNDER IS VALID, OR AS TO
WHETHER THERE ARE ANY PATENTS NOW HELD, OR WHICH WILL BE HELD, BY OTHERS OR BY
LICENSOR THAT MIGHT BE REQUIRED FOR USE OR EXPLOITATION OF THE SOLUTION. EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED TO THE CONTRARY, NOTHING IN THIS AGREEMENT SHALL
BE CONSTRUED AS CONFERRING BY IMPLICATION, ESTOPPEL OR OTHERWISE ANY LICENSE OR
RIGHTS TO ANY PATENTS OR TECHNOLOGY OF LICENSOR OTHER THAN THE RIGHTS GRANTED
HEREUNDER. LICENSOR HAS NO OBLIGATION TO FURNISH TO LICENSEE ANY KNOW-HOW,
TECHNOLOGY OR TECHNOLOGICAL INFORMATION.




10.04.

 By execution of the Agreement, Licensee represents, acknowledges, covenants and
agrees (a) that Licensee has not been induced in any way by Licensor or its
employees to enter into the Agreement, and (b) that Licensee has been given an
opportunity to conduct sufficient due diligence with respect to all items and
issues pertaining to this Article 8 and all other matters pertaining to this
Agreement; and (c) that Licensee has adequate knowledge and expertise, or has
utilized knowledgeable and expert consultants, to adequately conduct the due
diligence, and (c) that Licensee accepts all risks inherent herein. Licensee
represents that it is a duly organized, validly existing entity, is in good
standing under the laws of its jurisdiction of organization, and has all
necessary corporate or other appropriate power and authority to execute, deliver
and perform its obligations hereunder.




ARTICLE XI.

Limit of Liability.




11.01.

IN NO EVENT SHALL LICENSOR BE LIABLE FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL,
INCIDENTAL, EXEMPLARY, OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION,
DAMAGES FOR LOSS OF PROFITS OR REVENUE) ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ITS SUBJECT MATTER, REGARDLESS OF WHETHER ANY SUCH PARTY KNOWS
OR SHOULD KNOW OF THE POSSIBILITY OF SUCH DAMAGES.




11.02.

OTHER THAN FOR CLAIMS AGAINST LICENSEE UNDER ARTICLE 8 OR FOR MISUSE OR
MISAPPROPRIATION OR INFRINGEMENT OF LICENSOR’S INTELLECTUAL PROPERTY RIGHTS,
LICENSEE SHALL NOT BE LIABLE TO LICENSOR FOR ANY INDIRECT, SPECIAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR
LOSS OF PROFITS OR REVENUE) ARISING OUT OF OR IN CONNECTION WITH THE AGREEMENT
OR ITS SUBJECT MATTER, REGARDLESS OF WHETHER LICENSEE KNOWS OR SHOULD HAVE KNOWN
OF THE POSSIBILITY OF SUCH DAMAGES.





5










ARTICLE XII.

Use of Name.   Nothing in this Section shall be interpreted to prohibit Licensee
from developing and subsequently owning, marketing, and obtaining the exclusive
benefit of any names, trademarks, or other marks pertaining to any product
containing Petlife IP.  However, any names, trademarks, or other marks developed
prior to the date of this license by Licensor and/or Medolife Corporation shall
not be used by Licensee without Licensor’s and/or Medolife Corporation’s (as the
case may be) express written permission.




ARTICLE XIII.

Sublicensing.  Licensee has the right to grant sublicense Agreements
(“Sublicense Agreements”) consistent with the terms of this Agreement, subject
to the following:




13.01.

A Sublicense Agreement shall not exceed the scope and rights granted to Licensee
hereunder. Sublicensee must agree in writing to be bound by the applicable terms
and conditions of the Agreement and shall indicate that Licensor is a third
party beneficiary and entitled to enforce the terms and conditions of the
Sublicense Agreement applicable to the Agreement. In the event of termination of
the Agreement, continued sublicense rights shall be governed by Article VII
(Effect of Termination). Licensee may grant a Sublicensee the right to grant
further sub-Sublicense Agreements, in which case such sub-Sublicense Agreements
shall be treated as “Sublicense Agreements” and such sub-Sublicensees shall be
treated as “Sublicensees” for purposes of the Agreement.




13.02.

Licensee shall deliver to Licensor a true, complete, and correct copy of each
Sublicense Agreement granted by Licensee, Affiliate or Sublicensee, and any
modification or termination thereof, within 30 days following the applicable
execution, modification, or termination of such sublicense Agreement. If the
sublicense Agreement is not in English, Licensee shall provide Licensor an
accurate English translation in addition to a copy of the original Agreement.




13.03.

Notwithstanding any such sublicense Agreement, Licensee will remain primarily
liable to Licensor for all of the Licensee’s duties and obligations contained in
this Agreement.  Any act or omission of a Sublicensee that would be a breach of
the Agreement if performed by Licensee will be deemed to be a breach by Licensee
unless Licensee complies with the remaining provisions of this paragraph. Each
sublicense Agreement will contain a right of termination by Licensee in the
event that the Sublicensee breaches the payment or reporting obligations
affecting Licensor or any other terms and conditions of the sublicense Agreement
that would constitute a breach of this Agreement if such acts were performed by
Licensee. In the event of a Sublicensee breach, and if after a reasonable
opportunity to cure as provided in any such sublicense Agreement (not to exceed
30 days for a payment breach and 60 days for a non-payment breach), such
Sublicensee fails to cure such Sublicensee breach, then the Licensee will
terminate the sublicense Agreement within 30 days thereafter, with copy of such
written notice of termination to Licensor, unless agreed to in writing otherwise
by Licensor.




ARTICLE XIV.

Assignment.  Except as provided in Article 7, Licensee shall have nor right to
assign this Agreement without written consent of Licensor.  Licensor shall have
the right to assign this Agreement, in Licensor’s discretion.




ARTICLE XV.

Notices. Any notice to be given pursuant to the terms of this Agreement shall be
addressed as follows:














6







Arthur Mikaelian,

2950 Belden Drive

Los Angeles, CA 90068




Petlife Pharmaceuticals

433 N. Camden Drive, 6th Floor

Beverly Hills, CA 90210.




ARTICLE XVI.

Best Efforts. Licensee, recognizing that it has an exclusive license, agrees to
use its best efforts to promote the use of the licensed devices. However, while
it intends in good faith to live up to this commitment, licensor's remedy for
licensee's failure to do so is entirely subsumed by licensor's rights under
Article IV hereinabove.




ARTICLE XVII.

General Provisions.




17.01.

The Agreement is binding upon and inures to the benefit of the parties hereto,
their respective executors, administrators, heirs, permitted assigns, and
permitted successors in interest.




17.02.

Headings are included for convenience only and will not be used to construe the
Agreement. The parties acknowledge and agree that both parties substantially
participated in negotiating the provisions of the Agreement; therefore, both
parties agree that any ambiguity in the Agreement shall not be construed more
favorably toward one party than the other party, regardless of which party
primarily drafted the Agreement.




17.03.

The Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument. A Party may evidence its execution and delivery of the
Agreement by transmission of a signed copy of the Agreement via facsimile or
email.




17.04.

Licensee will comply with all applicable federal, state and local laws and
regulations, including, without limitation, all export laws and regulations.




17.05.

The Agreement will be construed and enforced in accordance with laws of the
State of California, United States of America without regard to choice of law
and conflicts of law principles.




17.06.

Any modification of the Agreement will be effective only if it is in writing and
signed by duly authorized representatives of both parties. No modification will
be made by email communications.




17.07.

If any provision hereof is held to be invalid, illegal or unenforceable in any
jurisdiction, the parties hereto shall negotiate in good faith a valid, legal
and enforceable substitute provision that most nearly reflects the original
intent of the parties, and all other provisions hereof shall remain in full
force and effect in such jurisdiction and shall be construed in order to carry
out the intentions of the parties hereto as nearly as may be possible. Such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such other provisions in any other jurisdiction,
so long as the essential essence of this Agreement remains enforceable.








7









17.08.

Nothing in the Agreement, express or implied, is intended to confer any
benefits, rights or remedies on any entity, other than the parties and their
permitted successors and assigns.




17.09.

Neither Party will be deemed to have waived any of its rights under the
Agreement unless the waiver is in writing and signed by such party. No delay or
omission of a party in exercising or enforcing a right or remedy under the
Agreement shall operate as a waiver thereof.




17.10.

The Agreement constitutes the entire agreement between the parties regarding the
subject matter hereof, and supersedes all prior written or verbal agreements,
representations and understandings relative to such matters.




IN WITNESS WHEREOF, the parties have executed this Agreement.




LICENSOR




/s/ Arthur Grant Mikaelian

August 9, 2014

Arthur Grant Mikaelian

Date




LICENSEE

/s/ Sebastian Serrell-Watts

August 9, 2014

Petlife Pharmaceuticals, Inc.

Date








8





